—Rose, J.
On this appeal, defendant, who pleaded guilty to burglary in the first degree in full satisfaction of a seven-count indictment, challenges the severity of the eight-year determinate term of imprisonment imposed upon him. Initially, contrary to defendant’s claim, we find that defendant’s general waiver of his right to appeal encompassed his challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737; People v Hines, 263 AD2d 682, Iv denied 93 NY2d 1019). Nevertheless, were we to consider the merits, we would not find that the sentence is either harsh or excessive in view of the violent nature of the crime and that defendant specifically agreed to the sentence as part of the plea agreement (see People v Woods, 239 AD2d 630, Iv denied 89 NY2d 1103; People v Davis, 232 AD2d 678, Iv denied 89 NY2d 921). Moreover, we reject defendant’s claim that County Court failed to exercise its discretion in sentencing defendant inasmuch as the record indicates that, in imposing sentence, the court not only considered the plea negotiations, but also “all the facts and *878circumstances.” Therefore, we decline to disturb the judgment of conviction.
Crew III, J.P., Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.